Title: To George Washington from the Commissioners for the District of Columbia, 18 November 1795
From: Commissioners for the District of Columbia, the
To: Washington, George


          
            Sir,
            Commissioners Office [D.C.] 18th November 1795.
          
          Your letter of the 9th instant came duly to hand. on friday Mr Scott returned from Annapolis and Mr White from Virginia in consequence a full board has been held every day since; The principal object of deliberation has been the very important and delicate subject of the proposed change in the plan of the Capitol, the result you will see from the enclosed copies; and in some measure the ground on which our resolution is founded, but besides the assurances given by Doctor Thornton in his letter both Mr Hoban and Doctor Thornton asserted that the plan proposed by Mr Hadfield could not be executed so as to secure stability to the building. On this point the board do not think it necessary to give a decided opinion tho the opinions of those Gentlemen had great weight in their determination; And it was not on the other side proved to their satisfaction that the plan which has been proceeded on is capitally defective, neither were the estimates of expences stated to them with such precision as to give a preponderancy in their Judgment to either plan—Mr Scott having informed the President of the event of his mission the board conceive it unnecessary to add any thing on that subject. Mr White it is expected will proceed to Philadelphia agreeably to the proposition of the Board approved by the President when last in the City. We are Sir with sentiments of the highest respect Your Obt Servts
          
            Gusts ScottWilliam ThorntonAlex. White
          
        